DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 10/15/2020 have been considered by the Examiner.  It is noted that the two filed Information Disclosure Statements appear to be duplicates.  The Examiner notes that it appears that the International Application Number (PCT#) was given instead of the International Publication Number (WO#).  The NPL document Francalossi, et al. (“Singlet oxygen production by combining…”) was also not provided.  Please make appropriate corrections.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
*Note: Reference character 36 was mentioned on page 15, line 10, as if it were intended to be included in Figure 14.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20b and 30b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 20b is shown in Figures 12 and 13 but not described in the description.  The Examiner believes this reference character is intended to represent the distal end.  Reference character 30b is shown in Figures 14 and 15 but not described in the description.  The Examiner believes this reference character is intended to represent the distal end.
The drawings are objected to because Figures 10 and 11 include a language other than English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
*Please make the appropriate corrections to change the text in Figures 10 and 11 to English.

Specification
The disclosure is objected to because of the following informalities: 
Page 11, line 5: “In another embodiment.” should be changed to “In another embodiment,”.  Please change the period to a comma.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 7-8: “at least a light radiation source” should be changed to “at least one light radiation source”. 
Line 10: “supervise” should be changed to “supervising”.  
Claim 5 objected to because of the following informalities:  
Line 5: “extending form opposite sides” should be “extending from opposite sides”.
Claim 9 objected to because of the following informalities:
Lines 3-4: “10 – 2 nm” should be “2 – 10 nm”.
Line 6: “means being provided” should be changed to “with means being provided”.
Claim 12 objected to because of the following informalities:
Line 2: “on one to another” should be changed to “on one another”.
Line 4: “substantial cylindrical” should be changed to “substantially cylindrical”.
Claim 13 objected to because of the following informalities:
Line 3: “3000 – 30 µm” should be changed to “30 – 3000 μm”.
Line 4: “μ” should be changed to “μm”.
Line 4: “800 – 50 μ” should be changed to “50 – 800 μm”.
Line 4: “300 – 100 μm” should be changed to “100 – 300 μm”.
Claim 17 objected to because of the following informalities:
Lines 3: “10 – 2 nm” should be “2 – 10 nm”.
Line 5: “means being provided” should be changed to “with means being provided”.
Claim 20 objected to because of the following informalities:
Lines 3: “10 – 2 nm” should be “2 – 10 nm”.
Line 5: “means being provided” should be changed to “with means being provided”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Claims 9, 17, and 20 each include the limitation “means being provided to process said signals to control the radiation emission during the treatment, to vary radiation parameters by automatically correcting them on the basis of the information received” which invokes 35 U.S.C 112(f) claim interpretation.  In this limitation, “means” is a generic placeholder that is not modified by sufficient structure, material, or acts for performing the claimed function.  The Examiner therefore looks to the specification of the instant application for details regarding sufficient structure, material, or acts for performing the claimed function.  The Examiner holds the position that page 5, line 29- page 6, line 9 of the specification provides sufficient structure for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially U-shaped cross-section" in claim 4 (line 2) is a relative term which renders the claim indefinite.  The term "substantially U-shaped cross section" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “substantially U-shaped cross-section” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "substantially U-shaped cross-section" in claim 5 (line 2) is a relative term which renders the claim indefinite.  The term "substantially U-shaped cross section" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “substantially U-shaped cross-section” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The recitation of narrow and broader ranges in the same claim (Claim 7) renders claim 7 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
The recitation of narrow and broader ranges in the same claim (Claim 8) renders claim 8 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 8 recites the limitation "the light source of the infrared radiation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the light source of the red radiation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the light source of the violet radiation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "and the like" (lines 5-6) renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the basis of the information received" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of narrow and broader ranges in the same claim (Claim 9) renders claim 9 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 10 recites the limitation "light guides" in line 5, whereas light guides were already introduced in a claim that claim 10 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different light guides.  Consider changing to “the light guides”.
Claim 11 is indefinite.  It is unclear how the second shell formed by the shoe sole is configured to contact a tooth.  The Examiner believes this was not the intended limitation, but is unsure what the intended limitation was.  The Examiner requests correction and/or further clarification.
Claim 11 recites the limitation "light guides" in line 4, whereas light guides were already introduced in a claim that claim 10 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different light guides.  Consider changing to “the light guides”.
Claim 12 recites the limitation "the vagina" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantial cylindrical" in claim 12 (line 4) is a relative term which renders the claim indefinite.  The term "substantial cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “substantial cylindrical” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 12 recites the limitation "light guides" in line 6, whereas light guides were already introduced in a claim that claim 10 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different light guides.  Consider changing to “the light guides”.
	The limitations “part to be treated”, “tissues to be treated”, and “areas to be treated” render claim 12 indefinite.  It is unclear to the Examiner whether each of these limitations are directed to the same object, or if there is a difference between these limitations.  The Examiner requests correction and/or further clarification.
Claim 13 recites the limitation "the part of the farthest infrared, sub-millimetric wave or THz radiation of the electromagnetic spectrum" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of narrow and broader ranges in the same claim (Claim 13) renders claim 13 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1).
The recitation of narrow and broader ranges in the same claim (Claim 15) renders claim 15 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
The recitation of narrow and broader ranges in the same claim (Claim 16) renders claim 16 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 16 recites the limitation "the light source of the infrared radiation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the light source of the red radiation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the light source of the violet radiation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the visible spectrum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the basis of the information received" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of narrow and broader ranges in the same claim (Claim 17) renders claim 17 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 18 recites the limitation "in the visible part of the spectrum and in the near infrared" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of narrow and broader ranges in the same claim (Claim 18) renders claim 18 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
The recitation of narrow and broader ranges in the same claim (Claim 19) renders claim 19 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 19 recites the limitation "the light source of the infrared radiation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the light source of the red radiation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the light source of the violet radiation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of narrow and broader ranges in the same claim (Claim 20) renders claim 20 indefinite.  The preferred ranges lead to confusion over the intended scope of the claim.  Please see MPEP 2173.05(c)(1). 
Claim 20 recites the limitation "the visible spectrum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 20 recites the limitation "the basis of the information received" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
*Note: Claim 6 is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 includes a positive recitation of a living tissue with the limitation “two side walls extending from opposite sides of the base along the inner part and the outer part of the teeth” in lines 3-4.  
The rejection directed to or encompassing a human organism can be overcome by functionally claiming the rejected limitation.  For example, the limitation in claim 5 could be written as “two side walls configured to be extending from opposite sides of the base along the inner part and the outer part of the teeth”.  Appropriate correction is required.
*Note: Claim 6 is rejected due to its dependency on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendy, et al. (WO 2018/026892).  The article “Optical Fiber” by How Products are Made, is relied upon as evidence (see reference attached).
Regarding claim 1, Hendy teaches (Figure 1) an apparatus for biophotonic tissue treatments (abstract), (Figure 1) characterized in that it comprises a wearable light emitter device, suitable to be configured to a body portion to be submitted to the treatment (abstract – “shaped to be received over teeth sets in situ in a mouth”, e.g. wearable), said light emitter device comprising (Figure 7 – see annotated figure below) a closed chamber (Page 7, line 33-Page 8, line 5), (Figure 7, elements 410 and 411 – Element 411 represents the laser supply line (e.g. optical cable), which branch away (e.g., forming light guides) to carry light to the lasers  – see annotated figure below) light guides being formed at the inside of said chamber and having distal ends surfacing from said device at prefixed treatment points (Page 7, line 33-Page 8, line 5; claim 10), (Figures 6 and 7, elements 405, 410, and 411 – optical cable, e.g. optical fibre) and proximal ends merging to an inlet connector where the connection is made between said light guide proximal ends and at least an optical fibre (Page 7, line 26-Page 8, line 5), (Figures 6 and 7, elements 405 – pigtail- helps directs light to optical fibers and light guides along with 406 (multi-line plug/receptacle), 406, 407 – power supply, e.g. light radiation source, 410, and 411) which directs in said light guides the light generated by at least a light radiation source arranged in a control unit for controlling the emission of said light radiation (Page 1, lines 12-16; Page 7, line 26-Page 8, line 5; Page 9, lines 13-15 – shows the ability to implement a control unit), said control unit being operated by an operation unit for managing said treatment and supervise the implementation thereof according to set up parameters (Page 1, lines 12-16 – “according to a customized program configured by the dental professional” is evidence of an operational unit; Page 8, lines 2-5; Page 9, lines 13-15).  Hendy does not necessarily or specifically teach the limitation of instant claim 1, that is wherein said light guides being formed during the same production process and with the same material as said light emitter device.

    PNG
    media_image1.png
    269
    274
    media_image1.png
    Greyscale

Annotated Figure 7
However, Hendy does teach (Figures 1-6, elements 100, 200, 300, and 400) that the intraoral appliances are formed of a conventional clear plastic or silicone material (Page 7, lines 1-11).  Hendy also teaches that the use of clear plastic or silicone material prevents irradiated energy from being delivered with excessive heat buildup in the patient’s tissues (Page 7, lines 1-11).  Hendy also teaches that the conventional clear plastic or silicone material also protects the patient’s mouth from electrical shock (page 7, lines 1-11).
The article “Optical Fiber” by How Products are Made explains that optical fibers are single, hair-fine filaments drawn from molten silica glass.  “Optical Fiber” also explains that optical fibers are composed primarily of silicone dioxide (SiO2) and that other silicone materials can be used.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light guides (optical fibers that branch off to carry light to lasers) could be formed during the same production process and with the same material as the light emitter device.  One of ordinary skill in the art would realize from the “Optical Fiber” article that optical fibers are typically made of some kind of silicone material.  One of ordinary skill in the art would have also realized that silicone material was being used to make the light emitter device in Hendy.  One of ordinary skill in the art would have wanted to make both of these objects with a silicone material because it prevents excessive heat buildup in patient’s tissues and protects the patient’s mouth from electrical shock.  One of ordinary skill in the art would have also wanted to make use of the same production process as this would lessen time and resources needed to produce the overall device.  Therefore, claim 1 is unpatentable over Hendy, et al. (with evidence from the “Optical Fiber” article).

Regarding claim 2, Hendy renders obvious the apparatus according to claim 1, as indicated above.  Hendy also teaches the limitations of instant claim 2, that is (Figure 7 – see annotated figure below) wherein said light emitter device comprises two shells delimiting said closed chamber (Page 7, line 33-Page 8, line 5), (Figure 7, elements 410 and 411 – see annotated figure) said light guides extending within said chamber along one of said shells and ending with their distal ends at said prefixed treatment points defined on the other of said shells (Page 7, line 33-Page 8, line 5). 

    PNG
    media_image2.png
    278
    267
    media_image2.png
    Greyscale

Annotated Figure 7
Therefore, claim 2 is unpatentable over Hendy, et al.

Regarding claim 3, Hendy renders obvious the apparatus according to claim 1, as indicated above.  Hendy also teaches the limitations of instant claim 3 (Figure 7, elements 410 and 411 – see annotated figure) wherein from said light guides light guide arms branch off, whose free ends constitute the distal ends of said light guides ending at said prefixed treatment points (Page 7, line 33-Page 8, line 5). 

    PNG
    media_image3.png
    254
    275
    media_image3.png
    Greyscale

Annotated Figure 7
Therefore, claim 3 is unpatentable over Hendy, et al.

Regarding claim 4, Hendy renders obvious the apparatus according to claim 1, as indicated above.  Hendy teaches the limitations of instant claim 4, that is (Figure 6) wherein said light emitter device has an arcuate shape and a substantially U-shaped cross section to be fit for being applied to at least a portion of a dental arch (abstract – “shaped to be received over teeth sets in situ in a mouth”). 
Therefore, claim 4 is unpatentable over Hendy, et al.

Regarding claim 7, Hendy renders obvious the apparatus according to claim 1, as indicated above.  Hendy also teaches the limitations of instant claim 7, that is wherein the light source is in the visible part of the spectrum and in the near-infrared, in particular in the range 400 nm-1100 nm, preferably in the ranges 400 - 450 nm, 530 -660 nm and 750 -1100 nm, and particularly preferred in the ranges 400 - 415 nm, 605 - 660 nm, and 800 - 820 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2).
Therefore, claim 7 is unpatentable over Hendy, et al.

Regarding claim 9, Hendy renders obvious the apparatus according to claim 1, as stated hereinabove.  Hendy also teaches the limitations of instant claim 9, that is wherein the light guides are used also to carry towards the control unit optical signals useful to diagnostic purposes, such as mid-wavelength infrared, preferably in the range 10 - 2 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), near-infrared, preferably in the range 750-980 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), and in the visible spectrum, preferably in the range 405 - 680 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), to determine temperature, inflammatory condition, contamination, and the like, of the tissue under treatment (abstract – “remediate inflammation and reduce pain”; Page 6, lines 6-10; Page 3, lines 3-7; Page 7, lines 1-11), means being provided to process said signals to control the radiation emission during the treatment, to vary radiation parameters by automatically correcting them on the basis of the information received (page 1, lines 12-16; Page 8, lines 17-25). 
Therefore, claim 9 is unpatentable over Hendy, et al.

Regarding claim 13, Hendy renders obvious the apparatus according to claim 1, as stated hereinabove.  Hendy also teaches the limitations of instant claim 13, that is wherein the light source is in the part of the farthest infrared, sub-millimetric wave or THz radiation of the electromagnetic spectrum, in particular in the range 3000 - 30 m, preferably in the range 800 - 50, and in a particular preferred way in the range 300 - 100 m (Page 8, line 30 – Page 9, line 2). 
Therefore, claim 13 is unpatentable over Hendy, et al.

Regarding claim 14, Hendy renders obvious the apparatus according to claim 2, as indicated above.  Hendy also teaches the limitations of instant claim 14, that is (Figure 7, elements 410 and 411 – see annotated figure) wherein from said light guides light guide arms branch off (Page 7, line 33-Page 8, line 5), (Figure 7, elements 410 and 411 – see annotated figure) whose free ends constitute the distal ends of said light guides ending at said prefixed treatment points (Page 7, line 33-Page 8, line 5).

    PNG
    media_image4.png
    289
    322
    media_image4.png
    Greyscale

Annotated Figure 7
Therefore, claim 14 is unpatentable over Hendy, et al.

Regarding claim 15, Hendy renders obvious the apparatus according to claim 2, as stated hereinabove.  Hendy also teaches the limitations of instant claim 15, that is wherein the light source is in the visible part of the spectrum and in the near-infrared, in particular in the range 400 nm-1100 nm, preferably in the ranges 400 - 450 nm, 530 -660 nm and 750 -1100 nm, and particularly preferred in the ranges 400 - 415 nm, 605 - 660 nm, and 800 -820 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2). 
Therefore, claim 15 is unpatentable over Hendy, et al.

Regarding claim 17, Hendy renders obvious the apparatus according to claim 2, as stated hereinabove.  Hendy also teaches the limitations of instant claim 17, that is wherein the light guides are used also to carry towards the control unit optical signals useful to diagnostic purposes, such as mid-wavelength infrared, preferably in the range 10 - 2 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), near-infrared, preferably in the range 750-980 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), and in the visible spectrum, preferably in the range 405 - 680 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), to determine temperature, inflammatory condition, contamination, and the like, of the tissue under treatment (abstract – “remediate inflammation and reduce pain”; Page 6, lines 6-10; Page 3, lines 3-7; Page 7, lines 1-11), means being provided to process said signals to control the radiation emission during the treatment, to vary radiation parameters by automatically correcting them on the basis of the information received (page 1, lines 12-16; Page 8, lines 17-25). 
Therefore, claim 17 is unpatentable over Hendy, et al.

Regarding claim 18, Hendy renders obvious the apparatus according to claim 3, as stated hereinabove.  Hendy also teaches the limitations of instant claim 18, that is wherein the light source is in the visible part of the spectrum and in the near-infrared, in particular in the range 400 nm-1100 nm, preferably in the ranges 400 - 450 nm, 530 -660 nm and 750 -1100 nm, and particularly preferred in the ranges 400 - 415 nm, 605 - 660 nm, and 800 -820 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2). 
Therefore, claim 18 is unpatentable over Hendy, et al.

Regarding claim 20, Hendy renders obvious the apparatus according to claim 3, as stated hereinabove.  Hendy also teaches the limitations of instant claim 20, that is wherein the light guides are used also to carry towards the control unit optical signals useful to diagnostic purposes, such as mid-wavelength infrared, preferably in the range 10 - 2 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), near-infrared, preferably in the range 750-980 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), and in the visible spectrum, preferably in the range 405 - 680 nm (abstract; Page 5, lines 8-17; Page 8, lines 6-10; Page 8, line 30-Page 9, line 2), to determine temperature, inflammatory condition, contamination, and the like, of the tissue under treatment (abstract – “remediate inflammation and reduce pain”; Page 6, lines 6-10; Page 3, lines 3-7; Page 7, lines 1-11), means being provided to process said signals to control the radiation emission during the treatment, to vary radiation parameters by automatically correcting them on the basis of the information received (page 1, lines 12-16; Page 8, lines 17-25). 
Therefore, claim 20 is unpatentable over Hendy, et al.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hendy, et al. (WO 2018/026892) in view of Martin (EP 1647307).

Regarding claim 5, Hendy renders obvious the apparatus according to claim 4, as indicated above.  Hendy also teaches the limitations of claim 5, that is (Figure 6 and Figure 7 – see annotated figure below) comprising a first shell and a second shell, both being of arcuate shape and substantially U-shaped (Page 7, line 12-Page 8, line 5), (Figure 6 and Figure 7 – see annotated figure below) the first shell being formed by a base and two side walls extending from opposite sides of the base along the inner part and the outer part of the teeth (Page 7, line 12-Page 8, line 5), (Figure 6 and Figure 7 – see annotated figure below) said chamber being enclosed between said shells (Page 7, line 12-Page 8, line 5). Hendy does not teach the limitation of instant claim 5, that is wherein said second shell being formed by a base and two side walls extending from opposite sides of the base along the inner part and the outer part of the teeth, said second shell being arranged within said first shell and the relevant bases of the two shells, as well as the relevant side walls of the two shells, extending in a substantially two-by-two parallel relationship.

    PNG
    media_image5.png
    356
    541
    media_image5.png
    Greyscale

Annotated Figure 7 of Hendy
Martin teaches a laser therapy therapeutic, u-shaped device for teeth (abstract).  Martin also teaches that by applying laser light at specific frequencies to the gingival area of the affected tooth that such projection pains can be cancelled temporarily or permanently (paragraph [0007].  Martin teaches (Figures 1a and 1b – see annotated figure below) that the first toothed rail has a u-shaped rail body, which in the applied state surrounds the row of teeth (paragraph [0022]).

    PNG
    media_image6.png
    719
    657
    media_image6.png
    Greyscale

Annotated Figure 1b of Martin
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hendy and Martin, as they both teach intraoral devices for placement and treatment of teeth using laser light.  One of ordinary skill in the art would have found it obvious that the structure of Hendy could be made into two parts, one for the bottom teeth and one for the bottom teeth.  One of ordinary skill in the art would have also been made aware of this possibility by the teaching of Martin.  One of ordinary skill in the art would have realized that implementing a structure similar to Martin’s device would result in a device that includes the components of first and second shells, side walls, and bases.  One of ordinary skill in the art would have wanted the device to be made into two parts, one for the bottom teeth and one for the top teeth, as this structure would aid in breathability for the patient.  One of ordinary skill in the art would have also realized the possibility of separating the device into upper and lower parts as Hendy taught such a possibility (see page 9, lines 15-16 of Hendy). Therefore, claim 5 is unpatentable over Hendy, et al. and Martin.

Regarding claim 6, Hendy and Martin render obvious the apparatus according to claim 5, as indicated above.  Hendy also teaches the limitations of instant claim 6, that is (Figure 6 and Figure 7 – see annotated figure below) wherein said light guides are formed in said chamber along said side walls of said first shell and branch off towards said prefixed treatment points on the side walls of said second shell (Page 7, line 12-Page 8, line 5). 

    PNG
    media_image7.png
    293
    364
    media_image7.png
    Greyscale

Annotated Figure 7 of Hendy
Therefore, claim 6 is unpatentable over Hendy, et al. and Martin.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hendy, et al. (WO 2018/026892) in view of Prescott (U.S PGPub No. 2006/0235346).
Regarding claim 11, Hendy renders obvious the apparatus according to claim 1, as stated hereinabove.  Hendy does not teach the limitation of instant claim 11, that is wherein said light emitter device is in the form of a shoe sole formed by a first shell and a second shell closed on one another to delimit an inner chamber, the second shell being configured to contact a tooth and the part to be treated, light guides being formed inside said chamber on said first shell and ending on said second shell at the part to be treated.  
In order to pursue compact prosecution, Examiner is examining claim 11 as if the limitation read “configured to contact a foot” instead of “configured to contact a tooth”.  This issue has been addressed with a 35 U.S.C 112(b) rejection.  If this is not what the Applicant intends, please make appropriate corrections/remarks.
Prescott teaches (Figures 1 and 4) a light therapy device for an insole base that is configured to be disposed adjacent to a human patient’s foot (abstract).  Prescott teaches (Figure 4, elements 21, 30 – insole base, 33 – light source, and 36 – optical conduits, e.g. light guide) a light therapy device having therapeutic energy delivered to emitters through optical conduits (paragraph [0036]).  Prescott further teaches that after the therapeutic light is generated, it is then carried from the light source through the optical conduits to an output end of the optical conduit and then emitted from corresponding emitters (paragraph [0036]).  Prescott also teaches (Figure 4, element 36) that the optical conduits may include optical fibers (paragraph [0036]).  Prescott also teaches (Figures 1, 3, and 4, elements 1 – sole, 2, 4 – cushioning layer, e.g. first shell, 20 – circuit – along with the optical conduits, the circuit is located in the chamber formed between the sole and the top surface (e.g. first and second shells), 24, and 25 – top surface, e.g. second shell) that a circuit is disposed in the first relief area of the insole above the cushioning layer and that the circuit includes emitters that emit therapeutic light energy in a direction from the top surface of the insole base (paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hendy and Prescott, as they both teach devices that provide therapeutic light treatment.  One of ordinary skill in the art would find it obvious that even though Hendy’s invention is related to intraoral devices, the field of therapeutic light treatment is not limited to applications of the oral cavity, and so the teachings of the device’s structure and mechanisms could be applied to other applications.  One of ordinary skill in the art would have found it obvious to combine the teachings of Hendy and Prescott because of the common teaching of the use of optical guides to transmit the light energy from the light source to a treatment area.  One of ordinary skill in the art would have wanted to use the teaching of Prescott as Prescott offers an example of tissue treatment at a different location of the body that uses similar light therapy techniques as Hendy.  Such a teaching could open up possibilities for treatments of other tissues.
Therefore, claim 11 is unpatentable over Hendy, et al. and Prescott.
Allowable Subject Matter
Claims 8, 10, 12, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to dependent claims 8, 16, and 19, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Hendy and Zhang ‘809) does not teach or render obvious the claim limitation the light source of the violet radiation is such that the flux obtained is in the range 10 - 200 J/cm2, preferably in the range 30 - 100 J/cm2, and more preferably in the range 50 - 75 J/cm2.  Zhang teaches ranges of flux that are similar to the claimed ranges for infrared and red radiation (paragraphs [0135] and [0220]), but does not mention a light source of violet radiation.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 8, 16, and 19.  The Examiner notes that there are 35 U.S.C 112(b) rejections to these claims that must be overcome.
With regards to dependent claim 10, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Hendy) does not teach or render obvious the claim limitations of claim 10, that is wherein said light emitter device is in the form of a fingerstall for biophotonic treatment of onychomycosis, said fingerstall being formed by a first shell and a second shell closed on another to delimit an inner chamber, said second shell being configured to contact a finger and the finger part to be treated, light guides being formed inside said chamber on said first shell and ending on said second shell at the part to be treated.  No prior art reference could be found that teaches or renders obvious this limitation of instant claim 10. The Examiner notes that there are 35 U.S.C 112(b) rejections to this claim that must be overcome.
With regards to dependent claim 12, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Hendy and Zhang ‘809) does not teach or render obvious the claim limitations of claim 12, that is wherein the arms of said light guides ending with distal ends thereof on said first shell, in contact to the tissues to be treated, and near the areas to be treated.  Zhang teaches a vaginal therapy insert (see Figure 21 and paragraphs [0289]-[0291]) but fails to teach wherein the light guides are ending with distal ends on the first shell.  Instead, Zhang teaches that the light guide terminates and light is directed at angle off of the vaginal light therapy insert (please see Figure 23 and paragraph [0304]).  No prior art reference could be found that teaches or renders obvious this limitation of instant claim 12. The Examiner notes that there are 35 U.S.C 112(b) rejections to this claim that must be overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (U.S PGPub No. 2019/0083809) teaches componentry and devices for light therapy applications.  Ho, et al. (KR 20180115371) relates to a mouthpiece type optical therapeutic apparatus.  Wu (U.S PGPub No. 2018/0178031) teaches a dental device for treating dental infection.  Scharf, et al. (U.S PGPub No. 2016/0151639) teaches a device for insertion into a mammalian patient.  Brawn, et al. (U.S PGPub No. 2013/0280671) teaches an apparatus comprising a housing, an emitter, and an electronic circuit.  Jones, et al. (U.S PGPub No. 2007/0009856) teaches mouthpieces having activated textured surfaces that can be implemented using repetitive movement mechanisms and energy (e.g., electromagnetic radiation).  Hare (U.S Patent No. 5,316,473) teaches a light-curing apparatus for curing polymerizable material in the mouth.  Mori (U.S Patent No. 4,852,549) teaches a light rays radiation device for administering oral medical treatment to a person's gum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792